Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 1 of 28 PageID# 118




                          THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DMSION



   COMMODITY FUTURES TRADING
   COMMISSION,

                         Plaintiff,                     Case No. I: l 8-cv-00422-LMB-JFA

                  v.
                                                        CONSENT ORDER
   THE KANE CAPITAL INVESTMENT GROUP,                   FOR PERMANENT INJUNCTION
   LLC and AMRIT JASWANT SINGH CHAHAL,                  AND OTHER EQUITABLE RELIEF
                                                        AGAINST THE KANE CAPITAL
                         Defendants.                    INVESTMENT GROUP, LLC AND
                                                        AMRIT JASWANT SINGH CHAHAL
   ------------------'
                                      I.      INTRODUCTION

          On April 11, 2018, Plaintiff Commodity Futures Trading Commission ("Commission")

   filed a Complaint for Injunctive and Other Equitable Relief and for Civil Monetary Penalties

   Under the Commodity Exchange Act and Commission Regulations ("Complaint," ECF No. I)

   against The Kane Capital Investment Group, LLC ("Kane Capital") and Amrit Jaswant Singh

   Chahal ("Chahal"), (together with Kane Capital, "Defendants") pursuant to Section 6c of the

   Commodity Exchange Act ("Act"), 7 U.S.C. § 13a-l (2012).

                          II.         CONSENTS AND AGREEMENTS

          To effect settlement of all charges in the Complaint against Kane Capital and Chahal

   without a trial on the merits or any further judicial proceedings, Kane Capital and Chahal:

          1.      Consent to the entry of this Consent Order for Permanent Injunction and Other

   Equitable Relief Against The Kane Capital Investment Group, LLC and Amrit Jaswant Singh

   Chahal ("Consent Order");
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 2 of 28 PageID# 119




          2.      Affirm that they have read and agree to this Consent Order voluntarily, and that

   no promise, other than as specifically contained herein, or threat, has been made by the

   Commission or any member, officer, agent, or representative thereof, or by any other person, to

   induce consent to this Consent Order;

          3.      Acknowledge service of the Summons and Complaint in this action;

          4.      Admit the jurisdiction of this Court over them and the subject matter of this action

   pursuant to 28 U.S.C. § 1331 (2012), 28 U.S.C. § 1345 (2012), and Section 6c of the Act,

   7 U.S.C. § 13a-1 (2012);

          5.      Admit the jurisdiction of the Commission over the conduct and transactions at

   issue in this action pursuant to the Act, 7 U.S.C. §§ 1-26 (2012);

          6.      Admit that venue properly lies with this Court pursuant to Section 6c(e) of the

   Act, 7 U.S.C. § 13a-l(e)(2012);

          7.      Waive:

                  (a)      Any and all claims that they may possess under the Equal Access to

                           Justice Act, 5 U.S.C. § 504 (2012) and 28 U.S.C. § 2412 (2012), and/or

                           the rules promulgated by the Commission in conformity therewith, Part

                           148 of the Commission's Regulations ("Regulations"), 17 C.F.R. pt. 148

                           (2018), relating to, or arising from, this action;

                  (b)      Any and all claims that they may possess under the Small Business

                           Regulatory Enforcement Fairness Act of 1996, Pub. L. No. 104-121, tit. II,

                           §§ 201-253, 110 Stat. 847, 857-74 (codified as amended at 28 U.S.C.

                           § 2412 and in scattered sections of 5 U.S.C. and 15 U.S.C.), relating to, or

                           arising from, this action;



                                                        2
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 3 of 28 PageID# 120




                  (c)     Any claim of Double Jeopardy based upon the institution of this action or

                         the entry in this action of any order imposing monetary or any other relief,

                          including this Consent Order; and

                  (d)     Any and all rights of appeal from this action;

          8.      Consent to the continued jurisdiction of this Court over them for the purpose

   of implementing and enforcing the terms and conditions of this Consent Order and for any

   other purpose relevant to this action, even if Kane Capital or Chahal now or in the future

   resides outside the jurisdiction of this Court;

          9.      Agree that they will not oppose enforcement of this Consent Order on the

   ground, if any exists, that it fails to comply w~th Rule 65(d) of the Federal Rules of Civil

   Procedure and hereby waives any objection based thereon;

          10.     Agree that neither they nor any of their agents or employees under their

   authority or control shall take any action or make any public statement denying, directly or

   indirectly, any allegation in the Complaint or the Findings of Fact or Conclusions of Law in

   this Consent Order, or creating or tending to create the impression that the Complaint and/or

   this Consent Order is without a factual basis; provided, however, that nothing in this

   provision shall affect their: (a) testimonial obligations, or (b) right to take legal positions in

   other proceedings to which the Commission is not a party. Kane Capital and Chahal shall

   comply with this agreement, and shall undertake all steps necessary to ensure that all of their

   agents and/or employees under their authority or control understand and comply with this

   agreement;

          11.     Admit to all of the findings made in this Consent Order and all of the

   allegations in the Complaint;



                                                     3
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 4 of 28 PageID# 121




          12.    Acknowledge that in United States ofAmerica v. Amrit Jaswant Singh

   Chahal, Case No. I : 18-cr-00152-LMB (E.D. Va. 2018) (the "Criminal Action"), Chahal

   pleaded guilty to wire fraud in violation of 18 U .S.C. § 1343 (2018) and securities and

   commodities fraud in violation of 18 U .S.C § 1348( 1) (2018) (ECF. No. 90, entered Nov. 2,

   2018), and further acknowledge that in connection with that plea, Chahal admitted the facts

   provided in the Statement of Facts associated with his Plea Agreement (ECF No. 91, entered

   Nov. 2, 2018), a copy of which is attached as Exhibit A to this Order. The facts set forth in

   the Statement of Facts are admitted by Chahal and Kane Capital as if set forth in this Order;

          13.      Consent to the use of the findings and conclusions in this Consent Order in

   this proceeding and in any other proceeding brought by the Commission or to which the

   Commission is a party or claimant, and agree that they shall be taken as true and correct and

   given preclusive effect therein, without further proof;

          14.    Does not consent, however, to the use of this Consent Order, or the findings

   and conclusions herein, as the sole basis for any other proceeding brought by the

   Commission or to which the Commission is a party, other than a proceeding in bankruptcy

   or receivership, or a proceeding to enforce the terms of this Order;

          15.    Agree to provide immediate notice to this Court and the Commission by

   certified mail, in the manner required by paragraph 48 of Part VI of this Consent Order, of

   any bankruptcy proceeding filed by, on behalf of, or against them, whether inside or outside

   the United States; and

          16.    Agree that no provision of this Consent Order shall in any way limit or impair

   the ability of any other person or entity to seek any legal or equitable remedy against them

   in any other proceeding.



                                                  4
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 5 of 28 PageID# 122




                           III.      FINDINGS AND CONCLUSIONS

          The Court, being fully advised in the premises, finds that there is good cause for the

    entry of this Consent Order and that there is no just reason for delay. The Court therefore

    directs the entry of the following Findings of Fact, Conclusions of Law, permanent

    injunction and equitable relief pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012),

    as set forth herein.

   THE PARTIES AGREE AND THE COURT HEREBY FINDS:

   A.     Findings of Fact

          The Parties to this Consent Order

          17.     Plaintiff Commodity Futures Trading Commission is an independent federal

   regulatory agency charged by Congress with the administration and enforcement of the Act and

   Regulations. The Commission maintains its principal office at 1155 21st Street N.W.,

   Washington, DC 20581.

          18.     Defendant The Kane Capital Investment Group, LLC is a Virginia limited liability

   company that Chahal organized on December 14, 2014. Until February 16, 2016, Kane Capital

   identified its principal place of business as an office in Fairfax, Virginia. Between February 28,

   2016, and March 2, 2017, Kane Capital held National Futures Association ("NFA") Pool ID

   Pl 11311, which identified Kane Capital as a commodity pool exempt from Commission

   registration pursuant to Regulation 4.13(a)(1), 17 C.F.R. § 4.13(a)(l) (2017). On March 2, 2017,

   NFA withdrew Kane Capital's exempt status.

          19.     Defendant Amrit Jaswant Singh Chahal is an individual who resides in Fairfax,

   Virginia. Chahal is the President, Chief Executive Officer, and Manager of Kane Capital. On

   December 14, 2014, Chahal organized Kane Capital by filing articles of organization and related


                                                    5
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 6 of 28 PageID# 123




   papers with the Commonwealth of Virginia State Corporation Commission. Chahal has never

   been registered with the Commission in any capacity.

          Operation of Kane Capital

          20.     From at least January I, 2015, through December 31, 2017 (the "Relevant

   Period"), Chahal opened several commodity futures trading accounts (collectively, the "Trading

   Accounts"), including Interactive Brokers ("18") account *4816 and TD Ameritrade account

   *N499, both in the name of Kane Capital, and TradeStation Securities account *8881, in

   Chahal' s own name. At all times, Defendants operated and controlled the Trading Accounts.

          21.     The account opening documents for 18 futures trading account *4816 identified

   the "Type" of account as a "Pool" account.

          22.     On September 21, 2016, Chahal opened on line bank account *6864 with Ally

   Bank in the name of a person identified here as P.C. In May 2017, Chahal opened on line bank

   account *7334 with Ally Bank in the name of a person identified here as M.T. (together with

   account *6864, the "Ally Accounts"). Neither P.C. nor M.T. authorized Chahal to open bank

   accounts in their names, and neither was aware that Chahal had done so. Chahal used the Ally

   Accounts to move funds between Kane Capital and his personal bank accounts, to

   misappropriate customers' ("pool participants") funds for Defendants' own use, and to make

   Ponzi scheme-like payments to certain pool participants. At all times, Defendants operated and

   controlled the Ally Accounts.

          23.     During the Relevant Period, Defendants maintained a public website (the "Kane

   Capital Website"), which they used to solicit new pool participants and to communicate with

   existing pool participants. At all times, Defendants operated and controlled the Kane Capital

   Website.



                                                   6
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 7 of 28 PageID# 124




          24.     The Kane Capital Website contained a client portal that allowed pool participants

   to log in and view their account information, including the balances held in their Kane Capital

   accounts.

          25.     During the Relevant Period, Defendants maintained a public profile for Kane

   Capital Group on the Linkedln.com social media website (the "Linkedln Page"), which they

   used to solicit new pool participants to transfer funds to Defendants. At all times, Defendants

   operated and controlled the Linkedln Page.

          26.     During the Relevant Period, Kane Capital was a Commodity Pool as defined in

   Section 1(a)(l 0) of the Act, 7 U.S.C. § I (a)(lO) (2012), because Kane Capital was an investment

   trust, syndicate, or similar form of enterprise operated for the purpose of trading in commodity

   interests, including commodity futures contracts.

          27.     During the Relevant Period, Chahal, without being registered with the

   Commission, acted as a Commodity Pool Operator ("CPO"), as that term is defined in Section

   Ia(l l) of the Act, 7 U.S.C. § la(l 1) (2012), by soliciting, accepting, and receiving funds from

   the public while engaged in a business that is of the nature of an investment trust, syndicate, or

   similar form of enterprise, for the purpose of, among other things, trading in commodity futures

   contracts.

          28.     During the Relevant Period, Chahal was not exempt from registering with the

   Commission as a CPO.

          Defendants' Fraudulent Scheme

          29.     During the Relevant Period, Chahal used Kane Capital as a vehicle to fraudulently

   solicit and misappropriate $1,232.510.41 from approximately 50 pool participants for the




                                                    7
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 8 of 28 PageID# 125




   purpose of trading E-mini NASDAQ 100 (NQ), E-mini S&P 500 (ES), Choe Volatility Index

   (VX), and NYMEX WTI Light Sweet Crude Oil (CL) futures contracts, among others.

           30.     During the Relevant Period, Defendants willfully and knowingly made material

   misrepresentations and omissions to pool participants to solicit pool participants to transfer funds

   to Defendants, to conceal Defendants' futures trading losses, and to prevent pool participants

   from detecting Defendants' misappropriation of pool participants' funds.

           31.     During the Relevant Period, Defendants made the following material

   misrepresentations to pool participants, among others: (a) that Defendants' annual trading

   returns averaged between 28% and 34% per year, and sometimes higher; (b) that Kane Capital

   was managing more than $5 million in pool participants' funds; and (c) that "Kane Capital

   Group uses the latest software to achieve the highest possible profit from each investment," that

   ··our investors are able to gain profit from almost any market condition," and that "each of our

   investments are carefully reviewed by industry experts."

           32.     During the Relevant Period, Defendants made the following material omissions to

   pool participants, among others: (a) that Defendants misappropriated pool participants' deposits;

   (b) that purported trading returns provided to pool participants were actually the misappropriated

   principal deposits of other pool participants; and (c) that Chahal was not registered with the

   Commission as a CPO, as required by federal law.

           33.     Once pool participants' funds cleared Defendants' bank accounts, Defendants lost

   the majority of the funds through unsuccessful futures trades. Defendants misappropriated the

   remaining funds for their own use and to make Ponzi scheme-like payments to certain pool

   participants.




                                                    8
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 9 of 28 PageID# 126




          34.     Defendants falsified account statements to conceal losses and create the illusion

   of profitability. As Defendants' trading losses mounted~ Chahal used a .pdf editing tool to doctor

   account statements for the purpose of making Kane Capital appear profitable. Defendants then

   uploaded the falsified account statements to the Kane Capital Website, where they were visible

   to existing and prospective pool participants. Chahal also provided pool participants with

   falsified account statements in person and/or via e-mail when pool participants requested their

   Kane Capital statements.

          35.     Defendants engaged in the acts and practices alleged above knowingly, willfully,

   or with reckless disregard for the truth.

   B.     Conclusions of Law

          Jurisdiction and Venue

          36.     The Court possesses jurisdiction over this action pursuant to 28 U.S.C. § 1331

   (2012) (codifying federal question jurisdiction) and 28 U.S.C. § 1345 (2012) (providing that U.S.

   district courts have original jurisdiction over civil actions commenced by the United States or by

   any agency expressly authorized to sue by Act of Congress). Section 6c(a) of the Act, 7 U.S.C.

   § l3a-l(a) (2012), provides that the Commission may bring actions for injunctive relief or to

   enforce compliance with the Act or any rule, regulation, or order thereunder in the proper district

   court of the United States whenever it shall appear to the Commission that any person has

   engaged, is engaging, or is about to engage in any act or practice constituting a violation of any

   provision of the Act or any rule, regulation, or order thereunder.

          37.     Venue lies properly in this District pursuant to Section 6c(e) of the Act, 7 U.S.C.

   § 13a-l(e) (2012), because Defendants reside in, transacted business in, or committed acts and

   practices in violation of the Act and Regulations within this District.



                                                     9
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 10 of 28 PageID# 127




           Fraud in Connection with Commodity Futures Contracts
           (Violations of Sections 4b(a)(l)(A)-(C) of the Act, 7 U.S.C. § 6b(a)(l)(A)-(C) (2012))

           38.     By perfonning the acts and omissions set forth in paragraphs 17-35 above,

    Defendants violated 7 U.S.C. § 6b(a)(l)(A)-(C) by cheating or defrauding, or attempting to cheat

    or defraud, other persons; issuing or causing to be issued false reports, statements, and records;

    and willfully deceiving or attempting to deceive other persons in connection with the offering of,

    or entering into, commodity futures transactions.

           Fraud by a Commodity Pool Operator
           (Violations of Section 4o(l )(A) and (B) of the Act, 7 U.S.C. § 6o(l )(A), (B) (2012) and
           Regulation 4.4l(a), 17 C.F.R. § 4.41(a) (2018))

           39.     By performing the acts and omissions set forth in paragraphs 17-35 above,

    Defendants violated Section 7 U.S.C. § 60(1 )(A) and (B) and 17 C.F .R. § 4.41 (a) by using the

    mails or other means or instrumentalities of interstate commerce to directly or indirectly employ

    a device, scheme, or artifice to defraud actual and prospective pool participants or engage in

    transactions, practices, or a course of business which operated or operates as a fraud or deceit

    upon pool participants or prospective pool participants.

           Commingling Property
           (Violations of Regulation 4.20(c), 17 C.F.R. § 4.20(c) (2018))

           40.     By performing the acts and omissions set forth in paragraphs 17-35 above,

    Defendants violated 17 C.F.R. § 4.20(c) by illegally commingling property by transferring pool

    participants' funds into Chahal's own personal bank accounts.

           Failure to Register as a Commodity Pool Operator
           (Violation of Section 4m(l) of the Act, 7 U.S.C. § 6m(l) (2012))

           41.     By performing the acts and omissions set forth in paragraphs 17-35, Chahal

    violated 7 U .S.C. § 6m( I) by, without being registered with the Commission as required, acting

    as a CPO by soliciting, accepting, or receiving funds from the public while engaged in a business


                                                     10
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 11 of 28 PageID# 128




    that is of the nature of an investment trust, syndicate, or similar form of enterprise, for the

    purpose of, among other things, trading in commodity futures contracts.

           Principal and Agent Liability

           42.     During the Relevant Period, Chahal committed the acts and omissions identified

    in paragraphs 17-35 within the course and scope of his employment, agency, or office with Kane

    Capital. Pursuant to Section 2(a)(l)(B) of the Act, 7 U.S.C. § 2(a)(l)(B) (2012), and Regulation

    1.2, 17 C.F .R. § 1.2 (2018), Kane Capital is liable as principal for Chahal' s violations of the Act

    and Regulations identified in paragraphs 17-35.

           43.     During the Relevant Period, Chahal controlled Kane Capital, directly or

    indirectly, and did not act in good faith an.d knowingly induced, directly or indirectly, Kane

    Capital to commit the acts and omissions alleged herein. Therefore, pursuant to Section 13(b) of

    the Act, 7 U.S.C. § 13c(b) (2012), Chahal is liable as a controlling person for Kane Capital's

    violations of the Act and Regulations identified in paragraphs 17-35.

           44.     Unless restrained and enjoined by this Court, this is a reasonable likelihood that

    Defendants will continue to engage in the acts and practices alleged in the Complaint and in

    similar acts and practices in violation of the Act and Regulations.

                              IV.         PERMANENT INJUNCTION

           IT IS HEREBY ORDERED THAT:

           45.     Based upon and in connection with the foregoing conduct, pursuant to Section 6c

    of the Act, 7 U.S.C. § 13a-l (2012), Defendants are permanently restrained, enjoined, and

    prohibited from directly or indirectly:

           a.      cheating or defrauding, or attempting to cheat or defraud, other persons; issuing or

                   causing to be issued false reports, statements, and records; and willfully deceiving

                   or attempting to deceive other persons in connection with the offering of, or
                                                      11
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 12 of 28 PageID# 129




                     entering into, commodity futures transactions, in violation of Section 4b(a)(l)(A)-

                     (C) of the Act, 7 U.S.C. § 6b(a)(l)(A)-(C) (2012);

            b.       using the mails or other means or instrumentalities of interstate commerce to

                     directly or indirectly employ a device, scheme, or artifice to defraud actual and

                     prospective pool participants or engage in transactions, practices, or a course of

                     business which operates as a fraud or deceit upon pool participants or prospective

                     pool participants, in violation of Section 4o(l)(A) and (B) of the Act, 7 U.S.C.

                     § 6o(l)(A)~ (B) (2012), and Regulation 4.4l(a), 17 C.F.R. § 4.41(a) (2018); and

            c.       commingling property in violation ofRegulation 4.20(c), 17 C.F.R. § 4.20(c)

                     (2018);

            d.       acting as an unregistered CPO by soliciting, accepting, or receiving funds from

                     the public while engaged in a business that is of the nature of an investment trust,

                     syndicate, or similar form of enterprise, for the purpose of trading in commodity

                     futures contracts, in violation of Section 4m(l) of the Act, 7 U.S.C. § 6m(l)

                     (2012).

             46.     Defendants are also permanently restrained, enjoined and prohibited from directly

    or indirectly:

            a.       Trading on or subject to the rules of any registered entity (as that term is defined

                     in Section la(40) of the Act, 7 U.S.C. § la(40) (2012));

            b.       Entering into any transactions involving "commodity interests" (as that term is

                     defined in Regulation 1.3, 17 C.F .R. § 1.3 (2018)), for their own personal account

                     or for any account in which they a direct or indirect interest;

            c.       Having any commodity interests traded on their behalf;



                                                        12
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 13 of 28 PageID# 130




            d.      Controlling or directing the trading for or on behalf of any other person or entity,

                    whether by power of attorney or otherwise, in any account involving commodity

                    interests;

            e.      Soliciting, receiving, or accepting any funds from any person for the purpose of

                    purchasing or selling any commodity interests;

            f.      Applying for registration or claiming exemption from registration with the

                    Commission in any capacity, and engaging in any activity requiring such

                    registration or exemption from registration with the Commission, except as

                    provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2018); and/or

            g.      Acting as a principal (as that term is defined in Regulation 3.1 (a), 17 C.F.R.

                    § 3.1 (a) (2018)), agent, or any other officer or employee of any person (as that

                    term is defined in Section la(38) of the Act, 7 U.S.C. § la(38)), registered,

                   exempted from registration or required to be registered with the Commission

                   except as provided for in 17 C.F.R. § 4.14(a)(9).

                                        V.        RESTITUTION

           47.      Defendants' violations of the Act and Regulations merit the award ofrestitution.

    Accordingly, the Court orders Defendants to pay, on a joint and several basis, restitution in the

    amount of one million, two hundred thirty-two thousand, five hundred and ten dollars and forty-

    one cents ($ I ,232,510.41, the "Restitution Obligation"), which is deemed satisfied by the entry

    of an order in the Criminal Action that requires Chahal to pay a criminal forfeiture judgment

    equal to or greater than the Restitution Obligation.

                            VI.        MISCELLANEOUS PROVISIONS

           48.     Notice: All notices required to be given by any provision in this Consent Order

    shall be sent certified mail, return receipt requested, as follows:

                                                      13
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 14 of 28 PageID# 131




    Notice to Commission:

           Deputy Director Paul G. Hayeck
           Division of Enforcement
           Commodity Futures Trading Commission
           1155 21st Street, N.W.
           Washington, DC 20581

    Notice to Defendants:
           4557 Forest Drive
           Fairfax, Virginia 22030

    All such notices to the Commission shall reference the name and docket number of this action.

           49.     Change of Address/Phone: Until such time as Defendants satisfy in full their

    Restitution Obligation as set forth in this Consent Order, Defendants shall provide written notice

    to the Commission by certified mail of any change to their telephone numbers and mailing

    addresses within ten calendar days of the change.

           50.     Entire Agreement and Amendments: This Consent Order incorporates all of the

    terms and conditions of the settlement among the parties hereto to date. Nothing shall serve to

    amend or modify this Consent Order in any respect whatsoever, unless: (a) reduced to writing;

    (b) signed by aH parties hereto; and (c) approved by order of this Court.

           51.     Invalidation: If any provision of this Consent Order or if the application of any

    provision or circumstance is held invalid, then the remainder of this Consent Order and the

    application of the provision to any other person or circumstance shall not be affected by the

    holding.

           52.     Waiver: The failure of any party to this Consent Order or of any pool participant

    at any time to require performance of any provision of this Consent Order shall in no manner

    affect the right of the party or pool participant at a later time to enforce the same or any other

    provision of this Consent Order. No waiver in one or more instances of the breach of any


                                                      14
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 15 of 28 PageID# 132




    provision contained in this Consent Order shall be deemed to be or construed as a further or

    continuing waiver of such breach or waiver of the breach of any other provision of this Consent

    Order.

             53.    Continuing Jurisdiction of this Court: This Court shall retain jurisdiction of this

    action to ensure compliance with this Consent Order and for all other purposes related to this

    action, including any motion by Defendants to modify or for relief from the terms of this

    Consent Order.

             54.    Injunctive and Equitable Relief Provisions: The injunctive and equitable relief

    provisions of this Consent Order shall be binding upon Defendants, upon any person under their

    authority or control, and upon any person who receives actual notice of this Consent Order, by

    personal service, e-mail, facsimile, or otherwise, insofar as he or she is acting in active concert or

    participation with Defendants.

             55.    Authority: Chahal hereby warrants that he is President, Chief Executive Officer,

    and Manager of Kane Capital, and that this Consent Order has been duly authorized by Kane

    Capital and he has been duly empowered to sign and submit this Consent Order on behalf of

    Kane Capital.

             56.    Counterparts and Facsimile Execution: This Consent Order may be executed in

    two or more counterparts, all of which shall be considered one and the same agreement and shall

    become effective when one or more C(?Unterparts have been signed by each of the parties hereto

    and delivered (by facsimile, e-mail, or otherwise) to the other party, it being understood that all

    parties need not sign the same counterpart. Any counterpart or other signature to this Consent

    Order that is delivered by any means shall be deemed for all purposes as constituting good and

    valid execution and delivery by such party of this Consent Order.



                                                      15
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 16 of 28 PageID# 133




           57.     Contempt: Defendants understand that the terms of the Consent Order are

    enforceable through contempt proceedings, and that in any such proceedings they may not

    challenge the validity of this Consent Order.

           58.     Agreements and Undertakings: Defendants shall comply with all of the

    undertakings and agreements set forth in this Consent Order.


                                       ~
    IT IS SO ORDERED on this       ~ day of_r---+-"'--
                                                 ........._,.._ _ _ __




                                                         -::----__,;~s----h''-fl
                                                                     .   If

                                                         Leonie M. Brinkema
                                                                            tfM!J_~~ · ,.~~:':~:/.
                                                                                              ::- -: . := --..:~.
                                                         United States District Judge                          :·
                                                                                          ·~ ·. ··_.: ·, :~ .~~: ..~::.

                                                                                              -




                                                    16
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 17 of 28 PageID# 134
  r




      CONSENTED TO AND APPROVED BY:



      A~individually
                                                         ~~
                                                        Christine Ryall
                                                        ChiefTriaJ Attorney
      Dated:   '-1/t 8' /J '1                           Division of Enforcement
                 •                                      Commodity Futures Trading Commission
                                                        1155 21st Streett N.W.
                                                        Washington, DC 20581
                                                        (202) 418-5000
      A~~bfflalf                                        cryall@cftc.gov
      ofThe Kane Capital Investment Group, LLC
                                                        Dated:   -::1,H\.e,.   10J ,Zo/ r
      Dated: '-///'d'
                •
                        /I 1

      Approved as to form:




      12505 Park Potomac Avenue
      Potomac, Maryland 20854

      Attorneys for Amrit Jaswant Singh Chahal
      and The Kane Capital Investment Group, LLC




                                                   17
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 18 of 28 PageID# 135




   CONSENTED TO AND APPROVED BY:




     naH E. cCarthy, VA Bar o.
    enior Trial Attorney
   Division of Enforcement
   Commodity Futures Trading Commiss on
   1155 21st Street, N.W.
   Washington, DC 20581
   (202) 418-5000
   JMcCarthy@cftc.gov

   Dated:   ::Juo..Q_ ;AO ,   ao, 9
   Attorney for Plaintiff
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 19 of 28 PageID# 136




                     EXHIBIT A
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 20 of 28 PageID# 137




                         IN THE UNITED STATES DISTRICT COURT FORT E

                                   EASTERN DISTRICT OF VIRGINIA

                                                Alexandria Division

     UNITED STATES OF AMERICA                           )
                                                        )
                    V.                                  )      No. l:18-CR-152
                                                        )
     AMRIT JASW ANT SINGH CHAHAL,                       )
                                                        )
                    Defendant.                          )

                                         STATEMENT OF FACTS

            The United States and the defendant, AMRIT JASW ANT SINGH CHAHAL, stipulate

     that the allegations in Counts Three and Five of the indictment are true and correct. The parties

     further stipulate that had the matter gone to trial, the United States would have proven the above

     allegations in the Indictment and the following facts beyond a reasonable doubt.

     I.     Factual Background

             I.     The Kane Capital Investment Group, LLC ("Kane Capital'') was a limited liability

     company formed in the Commonwealth of Virginia on or about December 14, 2014.

            2.      Defendant AMRIT JASW ANT SINGH CHAHAL ("CHAHAL") owned and was

     the registered agent of Kane Capital. CHAHAL made all or substantially all business decisions

     on behalf of Kane Capital, and had complete control over all funds invested with Kane Capital.

            3.      CHAHAL was a resident of Fairfax, Virginia, within the Eastern District of

     Virginia. He managed, directed, and controlled the operations of Kane Capital primarily from

     within the Eastern District of Virginia.
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 21 of 28 PageID# 138




            4.      CHAHAL held out Kane Capital as a private capital investment group

     specializing in absolute investments and as a company that sought to earn profits and investment

     returns on behalf of its clients by purchasing, trading, or otherwise investing in commodities for

     future delivery, in options on commodities for future delivery, and other financial instruments.

            5.      CHAHAL maintained a business checking bank account for the Kane Capital

     Investment Group at Wells Fargo Bank, account number ending in 6437 (''the Kane Capital

     account"). The account was opened on or about December 15, 2014. CHAHAL was the sole

     signatory on the account.

            6.      TradeStation Securities, Inc. ("TradeStation") was an online broker through

     which account holders could trade securities, commodities for future delivery, and options on

     future delivery.

     IL     Criminal Conduct

            7.      As described in greater detail below, ftom in or around 2015 and continuing

     through at least in or around March 2018, in the Eastern District of Virginia, and elsewhere,

     defendant AMRIT JASWANT SINGH CHAHAL ("CHAHAL"), having devised and intending

     to devise a scheme and artifice to defraud and fraudulently obtain money and property from

     investors and potential investors by means of materially faJse and fraudulent pretenses,

     representations, and promises, knowingly transmitted and caused to be transmitted by means of

     wire communication in interstate commerce writings, signs, and signals for the purpose of

     executing the scheme and artifice.

            8.      Additionally, as described in greater detail below, from in or around 201S and

    continuing through at least in or around March 2018, in the Eastern District of Virginia, and


                                                     2
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 22 of 28 PageID# 139

 -                                                               .   -   .-   -   -   --~ -   --   -   -   - ·.;., - ·-   - .-.



     elsewhere, defendant AMRIT JASW ANT SINGH CHAHAL, did knowingly devise and intend

     to devise a scheme and artifice to defraud any person in connection with any commodity for

     future delivery, and in connection with any option on a commodity for future delivery.

            9.      More specifically, it was the purpose ofCHAHAL's scheme to obtain and retain

     funds from investors in Kane Capital through false and fraudulent representations to investors

     and by concealment of material facts. CHAHAL made false and fraudulent representations to

     investors about (i) the historical performance of Kane Capital, (ii) the true disposition of funds

     investors provided to Kane Capital, (iii) the true status of investors' funds with Kane Capital

     relating to commodities for future delivery and options on commodities for future delivery, and

     (iv) the source of returns he provided to some investors.

            10.     In coMection with his representations regarding the historical perfonnance of

     Kane Capital, CHAHAL knowingly made false statements to investors and potential investors in

     which he substantially overstated the amount of assets under management by Kane Capital. For

     example, on or about November 6, 2017, Chahal represented to Investor MAT that Kane Capital

     averaged "between like 28% to 30, 34% return per year ... usually more, but I like to average it

     out," and that Kane Capital was then "managing just over $5,000,000." As Chahal knew, these

     statements to Investor MAT were false.

            11.     In addition, CHAHAL created false and fraudulent statements that he provided to

     investors by text message, email, and through the Kane Capital website. These fraudulent

     statements led investors to believe falsely that their investments with Kane Capital were

     performing well when, as CHAHAL knew, the funds had suffered substantial losses. Some

     investors received statements for entirely fictitious accounts that CHAHAL knew never existed.


                                                      3
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 23 of 28 PageID# 140




             12.      For examplet on or about November 14, 2016, Investor MAT invested $30,000

     with Kane Capital. CHAHAL never infonned Investor MAT that CHAHAL failed to invest

     MAT's funds. Instead, over the next several months, CHAHAL represented to Investor MAT

     that his or her investment was perfonning well. Based on those representation5> Investor MAT

     sent a check to TradeStation Securities in the amount of $150,000, on or about March 24, 2017,

     to open an account in the name of Investor MAT and his or her spouse. Investor MAT authorized

     CHAHAL to conduct trades and manage the account on behalf of Investor MAT.

            13.       Once the account open~ CHAHAL's trading suffered substantial losses. To

     conceal the true status of the investments, CHAHAL provided Investor MAT with fake and

     fraudulent TradeStation documents. Specifically, on or about November 6, 2017, CHAHAL sent

     two forged documents to Investor MAT from Fairfax, Virginia, within the Eastern District of

     Virginia.

                   a. The first fraudulent document purported to show that Investor MAT's account

                      had a balance of$206,043.63 as of October 27, 2017. As CHAHAL knew,

                      Investor MAT's TradeStation account had an actual balance ofSI,043.63 as of

                      October 27, 2017. CHAHAL never informed Investor MAT that he had lost,

                      spent, or misappropriated Investor MAT's funds.

                   b. The second fraudulent document purported to be a TradeStation statement for

                      another account that purported to show a balance of $71,077.93 as of October 27,

                      2017. As CHAHAL knew, that account did not hold funds and thus could not

                      have the purported $71,077.93.




                                                       4
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 24 of 28 PageID# 141




            14.     CHAHAL also concealed that he lacked funds to pay investors when they

     requested payment by, in some instances, paying out returns to old investors using funds from

     newer investors. CHAHAL never told the newer investors that a portion of their funds was being

     used to pay old investors, and CHAHAL never disclosed to old investors that funds they were

     being paid came, at least in part, from newer investors.

            15.     For example, on or about August I, 2017, Investor JSO invested $25,000 with

     Kane Capital intending those funds to be used solely to make investments on his or her behalf.

     CHAHAL deposited those funds into the Kane Capital account that same day. By the end of the

     day, on August 1, 2017, the Kane Capital account had a balance of $27,414.66 (mcluding the

     $25,000 provided to CHAHAL by Investor JSG). On or about August 2, 2017, CHAHAL wrote

     two checks to Investor JSC for a total of $15,000 using a portion of the money CHAHAL

     received from Investor JSG. CHAHAL never infonned Investor JSG that he used a portion of his

     or her money to pay another investor, and he never infonned Investor JSC that the "return"

     Investor JSC received from CHAHAL came in large part from Investor JSG.

            16.     CHAHAL further removed funds from accounts in his control without the prior

     knowledge or authorization of his investors.

            17.     For example, from on or about March 27, 2015, through on or about June 11,

     2015, Investor DST provided CHAHAL with an initial invesbnent of$55,000. It was the purpose

     of this invesbnent for Investor DST to instruct CHAHAL on specific trades to make on Investor

     DST's behalf and for CHAHAL to keep Investor DST apprised of the status of the trades.

     Without Investor DST's prior knowledge or approval, CHAHAL spent a portion of Investor

     DST's funds on his personal expenses and diverted a portion of Investor DST's funds to other


                                                     s
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 25 of 28 PageID# 142




     accounts in CHAHAL 's control. Based on representations CHAHAL made about the success of

     his trades, Investor DST continued to invest with CHAHAL. On or about October 8, 2015, and

     October 9, 2015, Investor DST wrote checks totaling $100,000 to Kane Capital which CHAHAL

    deposited into the Kane Capital account with Wells Fargo on or about October 9, 2015, in

     McClean, Virginia, within the Eastern District of Virginia Prior to Investor DST submitting the

     additional investment for CHAHAL to trade on options and commodities, CHAHAL never

    disclosed that he had used a portion of Investor DST,s funds to pay his own personal expenses.

            18.     Subsequently, on or about May 24, 2017, while funds remained in Investor

     MAT's TradeStation account, CHAHAL opened an account with Ally Bank in the name of

     Investor MAT and his or her spouse. CHAHAL transferred funds totaling $48,750 from the

    TradeStation account in the name of Investor MAT to the Ally Bank account

            19.     Subsequently, CHAHAL then transferred money from the Ally Bank account to

    the Kane Capital account and other bank accounts under the control of CHAHAL for his own

     personal benefit and use on or about the following dates in the following amounts:

                         Date of Transfer                     Amount of Transfer

                  5/25/2017                          $9,000

                  S/30/2017                          $5,000

                  6/2/2017                           $1,500

                  6n12011                            $1,075

                  6/9/2017                           $1,2S0

                  6/IS/2017                          $2,SOO

                  7/6/2017                           $1,500


                                                    6
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 26 of 28 PageID# 143




                  7/18/2017                             $1,500

                  7/28/2017                             $2,500

                  8/3/2017                              $3,000

                  sn12011                               $1,000

                  8/11/2017                             $3,000

                  8/1S/2017                             $4,000

                  8/28/2017                             $5,000



            20.       At no point did Investor MAT or his spouse authori7.e the transfer of funds from

     their account at TradeStation to other accounts controlled by CHAHAL.

            21.       In total, CHAHAL was entrusted with the funds of more than SO investors.

            22.       On January 4, 2018, CHAHAL was interviewed by law enforcement and prepared

     a handwritten statement In that statement, CHAHAL admitted that "[r]eporting a profit to [his]

    clients were [sic] totally and incredibly wrong in every way." He further explained that "(a]t least

     early to 2016 and all of 2017, I had been lieing [sic] to investors about their returns and Jieing

     [sic] to new clients about my returns and their future profits. I was using new client money to

     pay fonner clients who required a withdrawal while still reporting a profit through statements I

     was creating."

            23.       This statement of facts includes those facts necessary to support the plea

    agreement between CHAHAL and the United St.ates. It does not include each and every fact

    known to CHAHAL or to the United States, and it is not intended to be a full enumeration of all

    of the facts surrounding the defendant's case. CHAHAL acknowledges that the foregoing

                                                       7
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 27 of 28 PageID# 144




     statement of facts does not describe all of CHAHAL's conduct relating to the offenses charged in

     this case.

             24.   The actions of the defendant, as recounted above, were in all respects knowing

     and deliberate, and were not committed by mistake, accident, or other innocent reason.



                                          Respectfully submitted,

                                          G. Zachary Terwilliger
                                          United States Attorney



                                  By:
                                            atthew Burke
                                           amar K. Walker
                                          Assistant United States Attorneys




                                                    8
Case 1:18-cv-00422-LMB-JFA Document 24 Filed 06/20/19 Page 28 of 28 PageID# 145
 -   .




                After consulting with my attorney and pursuant to the plea agreement entered into this

     day between the defendant, AMRIT JASWANT SINGH CHAHAL, and the United States, I

     hereby stipulate that the above Statement of Facts is true and accurate, and that had the matter

     proceeded to trial, the United States would have proved the sa _




                                                     Defendant


                I am James R. Tate, the defendant's attorney. I ha~~,~~efutf reviewed the above

     Statement of Facts with him. To my knowledge, h}.s-de~ision to sti

         informed and voluntary one.




                                                        9
